     Case 2:16-cv-06599-SJO-FFM Document 60 Filed 05/15/19 Page 1 of 2 Page ID #:623


1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
2    Tristan P. Jankowski, Esq. (State Bar No. 290301)
3    Osman M. Taher, Esq. (State Bar No. 272441)
     MANNING LAW, APC
4    20062 S.W. Birch St., Suite 200
     Newport Beach, CA 92660
5    Office: (949) 200-8755
     Fax: (866) 843-8308
6    DisabilityRights@manninglawoffice.com
7
     Attorneys for Plaintiff
8

9
                                  UNITED STATES DISTRICT COURT
10
               CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
11

12

13                                             Case No.: 2:16-cv-06599-SJO-FFM
14     GUILLERMO ROBLES, an
                                               NOTICE OF MOTION FOR LEAVE TO
15     individual,                             AMEND PLAINTIFF’S COMPLAINT
16
                     Plaintiff,                DATE: June 17, 2019
17
                                               TIME: 10:00 AM
       v.
18                                             COURTROOM: 10C
19     DOMINO’S PIZZA LLC, a limited
                                               HON. S. JAMES OTERO
20     liability corporation,
                    Defendant.
21

22

23

24

25

26

27

28



                     NOTICE OF MOTION FOR LEAVE TO AMEND COMPLAINT
                                            1
     Case 2:16-cv-06599-SJO-FFM Document 60 Filed 05/15/19 Page 2 of 2 Page ID #:624


1    TO ALL INTERESTED PARTIES AND THEIR ATTORNEYS OF RECORD:
2          NOTICE IS HEREBY GIVEN that on JUNE 17, 2019 at 10:00 A.M., or as

3    soon thereafter as the matter may be heard, Plaintiff GUILLERMO ROBLES

4    (“Plaintiff”) will move this Court located at 350 W. 1ST STREET, LOS ANGELES,

5    CA 90012 Courtroom 10C, for leave to file a First Amended Complaint. Plaintiff

6    moves this Court for an order under Rule 15(a) of the Federal Rules of Civil Procedure

7    granting Plaintiff leave to file the First Amended Complaint in the form shown in the

8    copy of the proposed First Amended Complaint that is attached to the Declaration of
9    Joseph R. Manning, Jr. as Exhibit 1.
10         This motion is made following the conference of counsel which took place on
11   the 14th and 15th of May, 2019.
12         This motion is based upon this Notice, the attached Memorandum of Points and
13   Authorities, any attached declarations, and on such other evidence attached or as may
14   be presented at the hearing of this motion.
15

16
     Dated: May 15, 2019           MANNING LAW, APC
17

18                                   By: /s/ Joseph R. Manning, Jr., Esq.
19                                      Joseph R. Manning Jr., Esq.
                                        Attorneys for Plaintiff
20

21

22

23

24

25

26

27

28



                  NOTICE OF MOTION FOR LEAVE TO AMEND COMPLAINT
                                         2
